ON MOTION POR REHEARING.
Ellison, J.
We do not consider the case of Snell v. Harrison, 129 Mo.-, as applicable to this case. The decision in that case is, 'that where a tenant in common recovers judgment in ejectment against his cotenant, who claims by adverse possession, the interruption to the statute of limitations caused by the commencement of the action of ejectment, continues to be an interruption during the life of the judgment, though no writ of restitution issues. But the reason (as will be readily observed) on which that decision rests is wholly different from the reason of the rule that there must be an eviction or other actual defeat of the possession taken under a grantor in a deed, before the consideration money can be recovered from such grantor. The reason for the latter1 rule is that as long as the grantee retains the possession which the grantor gave him, he is enjoying the land and its profits and has met with no substantial loss. If he may recover the price paid for the land and yet retain the possession, enjoyment and profit thereof, which he obtained through the grantor, he will, as before stated, have both land and money. Keeping in mind the unquestioned law that paramount title in a third party is not, without eviction or its equivalent, sufficient to authorize the recovery of the consideration money, we can readily see that the fact of such paramount title being settled by a [judgment does not give it any greater force than it had before judgment. It was as much a paramount title before as after judgment. It is not the fact of there being a paramount title, however evidenced or so well established, that gives the *309right to substantial damages; for substantial damages do not result from loss of title, but loss of enjoyment and profit.
In Home Life Ins. Co. v. Sherman, 46 N. Y. 372, the court, through Chief Justice Church, said: “A judgment alone is not sufficient; the possession must be disturbed or yielded. But if the tenant yields the possession, in pursuance of a judgment for the recovery of possession, or in consequence of it, to the person adjudged to be the rightful owner of the paramount title, it is an eviction. This distinction will reconcile the authorities which otherwise may seem conflicting. The rule to be gathered from all the authorities, and which accords with good sense, is. that a person can not remain in possession of- premises and still claim that he has been turned out; nor, when a judgment of a competent court has determined that he shall deliver possession to a particular person, need he wait to be forcibly ejected. He can acquiesce in the judgment of the court and voluntarily obey its mandate.”
In this ease the plaintiff, seeking to recover the consideration he paid for the land, is now enjoying the full possession and profit thereof. Not only that, but he refuses possession to the holder of the paramount .title.
But plaintiff seeks to make some sort of distinction between this and ordinary cases, by the fact that he has paid the rents and damages which were adjudged against him in Mrs. Throckmorton’s ejectment suit and that he has admitted and admits now that she has the paramount title to the undivided oneihalf of the land. This only shows his perverse determination to hold on to the possession and profit of the land. He paid a certain sum as rents after they were adjudged against him and he refuses possession and, wó must infer, pay*310ment of any further rents, yet at the same time admitting the fact of a paramount title.
We will overrule the motion for rehearing, though, since plaintiff fears that the present judgment will possibly bar him of another action, we will .modify the judgment so as simply to reverse it and remand the cause.
All concur.